COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-06-112-CV
 
GOLDEN
REAL ESTATE HOLDING GROUP, LTD.,                     APPELLANTS
GOLDEN REAL ESTATE
MANAGEMENT CO., INC., 
AND JENNY'S MEAT MARKET 
                                                   V.
 
 SAM BRC, INC.                                                                     APPELLEE
                                                                                                        
                                               ----------
        FROM
COUNTY COURT AT LAW NO. 2  OF  TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellants= Agreed
Motion To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by appellants,
for which let execution issue.  See Tex. R. App. P. 43.4.
PER CURIAM
PANEL B:  DAUPHINOT, HOLMAN, and MCCOY, JJ.
 
DELIVERED:  July 26, 2007




[1]See Tex. R. App. P. 47.4.